Citation Nr: 1733633	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether reductions in the evaluation of the Veteran's hyperkeratosis, bilateral feet, from 60 percent to 10 percent, effective July 1, 2008, and from 60 percent to 10 percent, effective September 21, 2012, were proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from June 1972 to April 1982, and under dishonorable conditions from April 1982 to July 1990.  He passed away in December 2014.  

As a matter of relevant procedural history, the Board observes that a March 2009 rating decision granted service connection for hyperkeratosis, bilateral feet, and assigned a 60 percent evaluation, effective July 1, 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that  reduced the evaluation for the Veteran's hyperkeratosis, bilateral feet, from 60 to 10 percent, effective September 1, 2010.  A.  

The Board observes that a careful review of the Veteran's eFolders reveals that the Board did not issue a remand in this case on December 19, 2014, despite a statement to that effect in a March 2017 informal hearing presentation titled "APPELLANT'S POST-REMAND BRIEF."  

During the pendency of the appeal, a March 2016 rating decision held that the March 2009 rating decision included clear and unmistakable error (CUE) when it evaluated the Veteran's hyperkeratosis, bilateral feet, as 60 percent disabling from July 1, 2008.  The March 2016 rating decision assigned a 10 percent evaluation from July 1, 2008, the date of the claim.  The March 2016 rating decision also held that, for accrued benefits purposes, the evaluation of hyperkeratosis, bilateral feet, was increased from 10 percent to 60 percent disabling, effective November 21, 2008, the date constant systemic medication (Acitretin) was prescribed.  A 10 percent evaluation was assigned from September 21, 2012, the date the constant systemic medication was discontinued.  Thus, the Veteran's bilateral feet disability was evaluated as 10 percent disabling from July 1, 2008; 60 percent disabling from November 21, 2008; and 10 percent disabling from September 21, 2012.

A May 2016 supplemental statement of the case (SSOC) informed the appellant that she was an eligible substitute claimant for the appeal pending at the time of the Veteran's death for the evaluation of his service-connected hyperketosis of the feet.  The SSOC also held that, for accrued benefit purposes, the evaluation of the Veteran's hyperkeratosis, bilateral feet, which had been 10 percent disabling, was increased to 60 percent effective November 21, 2008.  A 10 percent evaluation was assigned from September 21, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case requires additional development to determine the implications of the March 2016 rating decision and to properly explain to the appellant the adjudications made during this appeal.  

In a March 2010 rating decision, the RO proposed reducing the evaluation for the Veteran's hyperkeratosis, bilateral feet, from 60 to 10 percent and included a citation to 38 C.F.R. § 3.105(e), which pertains to reductions.  The June 2010 rating decision appears to have conducted a CUE analysis under 38 C.F.R. § 3.105(a) (which refers to error), rather than a rating reduction analysis under 38 C.F.R. § 3.105(e).  An April 2012 statement of the case (SOC), however, provided the regulations for increased evaluation claims.  In fact, the SOC, the March 2016 rating decision and the March 2016 supplemental statement of the case each address the evaluation of the Veteran's hyperkeratosis, bilateral feet, as if the issue was entitlement to an increased evaluation.  They do not address the propriety of the original June 2010 reduction.  

Moreover, the March 2016 rating decision and the March 2016 SSOC addressed a change in the evaluation for the Veteran's hyperkeratosis for two separate periods.  They reduced the evaluation from 60 percent to 10 percent, effective July 1, 2008, and from 60 percent to 10 percent, effective September 21, 2012.  In doing so, they conducted a CUE analysis for the first reduction and applied Diagnostic Code 7806 of the Rating Schedular for the second reduction.  The March 2016 rating decision and SSOC also each discuss the 60 percent evaluation, from November 21, 2008, to September 20, 2012, as an accrued benefit even though the appellant has been substituted for the Veteran, as noted by that SSOC.  

On remand, the AOJ must provide the appellant a summary of the applicable laws and regulations for the entire appeal period, and a discussion of how they affect the determinations made during the entire appeal period, including the first rating reduction and the second rating reduction implemented by the March 2016 rating decision and SSOC.  38 C.F.R. §§ 19.29 and 19.31 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a summary of the applicable laws and regulations for the entire appeal period, and a discussion of how they affect the determinations made during the entire appeal period, including the first rating reduction and the second rating reduction implemented by the March 2016 rating decision and SSOC; specifically whether the claim is adjudicated as reduction or error.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




